Luke, J.
The defendant was convicted of the offense of larceny from the house. His conviction was dependent wholly on circumstantial evidence by proof of recent possession of some of the goods alleged to have been stolen. Error is assigned upon the court’s failure to charge sufficiently the law with respect to the recent possession of stolen property. We think this criticism meritorious, and, this being one of the main issues in the case (which was a close and doubtful one), it was error for the court to overrule the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.